   6:20-cv-03959-DCC-JDA        Date Filed 03/26/21    Entry Number 35      Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Michael D. Hightower,                 )          Case No. 6:20-cv-03959-DCC
                                      )
                  Plaintiff,          )
                                      )
v.                                    )                      ORDER
                                      )
G.B. Shoes, Ben Justice, Houser Shoes,)
Jonathan LNU,                         )
                                      )
                  Defendants.         )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging causes of action

for employment discrimination in violation of Title VII of the Civil Rights Act of 1964, as

amended, and the Americans with Disabilities Act. ECF No. 1. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a

Report and Recommendation (“Report”). On January 5, 2021, the Magistrate Judge

issued a Report recommending that Defendants Ben Justice and Jonathan LNU be

dismissed from this action without issuance of service of process. ECF No. 19. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections

to the Report and the serious consequences if he failed to do so. Plaintiff filed a response

in support of the Report. ECF No. 23.
   6:20-cv-03959-DCC-JDA        Date Filed 03/26/21    Entry Number 35      Page 2 of 3




        The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       In response to the Magistrate Judge's Report, Plaintiff stated that he “would like to

release Ben Justice from the lawsuit as well as Johnathan the district manager.” ECF

No. 23. Nevertheless, out of an abundance of caution for a pro se Plaintiff, the Court has

conducted a do novo review of the record and the applicable law. The Court has also

reviewed Plaintiff’s subsequent filings. Upon such review, the Court finds the Magistrate

Judge accurately summarized the relevant facts and applicable law and adopts the

Report. Accordingly, Defendants Ben Justice and Jonathan LNU are DISMISSED from

this action without prejudice and without issuance of service of process.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
   6:20-cv-03959-DCC-JDA        Date Filed 03/26/21    Entry Number 35      Page 3 of 3




                                                       United States District Judge
March 26, 2021
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
